IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                               FILED
                                                                             August 8, 2008

                                         No. 07-20796                    Charles R. Fulbruge III
                                                                                 Clerk

KATHLEEN DOTY

                                                     Plaintiff-Appellee
v.

SUN LIFE ASSURANCE COMPANY OF CANADA

                                                     Defendant-Appellant



                     Appeal from the United States District Court
                          for the Southern District of Texas
                                    4:06-CV-1869


Before GARZA and DENNIS, Circuit Judges, and MILLS, District Judge.*
PER CURIAM:**
       Sun Life Assurance Company of Canada appeals the district court’s
judgment dismissing this case for lack of subject matter jurisdiction. We have
reviewed the briefs, pertinent portions of the record, and the applicable law and
have heard the arguments of counsel. We find no error in the district court’s
dismissal, and AFFIRM essentially for the reasons stated by the district court
in its written order.

       *
           Chief Judge of the Northern District of Mississippi, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.